221 F.2d 566
Fred BECK, Appellant,v.UNITED STATES of America, Appellee.
No. 13979.
United States Court of Appeals Ninth Circuit.
April 13, 1955.

Tobriner & Lazarus, Leland J. Lazarus, Stanley H. Neyhart, San Francisco, Cal., for appellant.
Lloyd H. Burke, U.S. Atty., Frederick J. Woelflen, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before HEALY and FEE, Circuit Judges, and JAMES M. CARTER, District judge.
PER CURIAM.


1
This is a suit under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671 et seq.  Appellant while employed in unloading a freight car, was injured by a fork-lift operated and controlled by an employee of the United States.  His suit for damages was tried to the court sitting without a jury.  The court found that the injury was not caused by any negligence on the part of the government or its employees, and that appellant was guilty of negligence contributing to his injury.  Judgment was accordingly entered in favor of the United States.


2
The evidence on these points was in conflict.  The findings of the court were predicated on substantial evidence and are not clearly erroneous.  The judgment is accordingly affirmed.